DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/684,482, filed on March 2, 2022.

Information Disclosure Statement
The information disclosure statement filed March 2, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 1-2 lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
In lines 5-7, the abstract refers to purported merits or speculative applications of the invention, which is improper content for the abstract.  The applicant should delete the references to purported merits or speculative applications of the invention to provide the abstract with proper content.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The specification lacks the proper headings as detailed above.  The applicant is required to insert the proper headings to provide the specification with clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (Pat Num 2014/0030520, herein referred to as Nakamura) in view of Castellani et al (Pub Num 2008/0304797, herein referred to as Castellani).  Nakamura discloses a cable (Figs 1-2) having a coating layer comprising a composition having flame retardancy, excellent oil and fuel resistance, land ow temperature characteristics (Paragraph 12).  Specifically, with respect to claim 1, Nakamura discloses a cable (200, Fig 2) comprising a core (located at 100) comprising a transmissive element (4) and a coating layer (5) made of a coating material (Paragraph 50), wherein the coating material comprises (i) a low density polyethylene in an amount of from 70% to 95% by weight (LLDPE, i.e. 60-70%, Paragraph 26) and (ii)  an ethylene-vinyl acetate copolymer in an amount of from 5 to 30% by weight (EVA, i.e. 10% or more, Paragraph 26), wherein the weight percentages being expressed with respect to a total weight of polymeric materials present in the coating material (Paragraph 26).  With respect to claim 4, Nakamura discloses that the coating material may comprise an ethylene-vinyl acetate copolymer in an amount of 10% to 20% by weight with respect to the total weight of polymeric materials present in the coating material (EVA, i.e. 10% or more, Paragraph 26).  With respect to claim 5, Nakamura discloses that the coating material may further comprises a virgin polyethylene homopolymer or copolymer in an amount of 5 to 50% by weight with respect to the total weight of polymeric materials present in the coating material (i.e. 10-20%, Paragraph 35). With respect to claims 12-13, Nakamura discloses that the coating material further comprises carbon black is in the amount of from 0.5-10% by weight with respect to the total weight of polymeric material present in the coating material (Table 1).  With respect to claim 14, Nakamura discloses that the cable (200) may further comprise a skin layer (6) around and in direct contact with the coating layer (5).  With respect to claim 15, Nakamura discloses that the skin layer (6) is made of a virgin polyethylene (Paragraph 44).  
	Nakamura doesn’t necessarily disclose the LLDPE being recycled (claim 1), nor the EVA being recycled (claim 2), nor the recycled LLDPE being present in the amount of 80-90% by weight with respect to the total weight of polymeric materials in the coating material (claim 3), nor the coating material further comprising an additional recycled polyethylene homopolymer or copolymer in the amount of 5-50% by weight with respect to the total weight of polymeric materials present in the coating material (claim 6), nor the virgin polyethylene homopolymer or copolymer is selected from linear low density polyethylene and high density polyethylene (claim 7), nor the additional recycled polyethylene homopolymer or copolymer is recycled high density polyethylene (claim 8), nor  the coating material further comprises a detackifier in an amount of from 1 to 25% by weight with respect to the total weight of polymeric materials present in the coating material (claim 9), nor the detackifier is in an amount of from 1 to 8% by weight with respect to the total weight of polymeric materials present in the coating material (claim 10), nor the detackifier is at least one of talc, kaolin, calcium carbonate, chalk, stearic acid and stearates a stearate (claim 11), nor the skin layer having a thickness of 1-20% of the thickness of the coating layer (claim 16).
	Castellani teaches a cable (Figs 1-6) comprising a coating layer that is advantageously used in the manufacturing of a coating layer of a cable, wherein the layer has mechanical properties, specifically, stress at break and elongation at break, being comparable to those of virgin polyethylene, while also having good hot pressure resistance, improved environment stress cracking resistance (Paragraph 20).  Specifically, with respect to claims 1 & 3, Castellani teaches a cable (1) comprising a coating layer (6), wherein the coating layer may be LLDPE (Paragraph 42) that is recycled (Paragraph 21), wherein recycled LLDPE may be present in the amount of 80-90% by weight with respect to the total weight of polymeric materials in the coating material (i.e. 30-90%, Paragraph 42).  With respect to claims 6 & 8, Castellani teaches that the coating material may further comprising an additional recycled polyethylene (i.e. second recycled polyethylene) homopolymer or copolymer in the amount of 5-50% by weight with respect to the total weight of polymeric materials present in the coating material (i.e. 10-70%, Paragraph 50), wherein the recycled polyethylene homopolymer or copolymer is recycled high density polyethylene (Paragraph 120).  With respect to claims 9-11, Castellani teaches that the coating material further comprises a detackifier, wherein the detacker may be at least one of talc (Paragraph 56) or stearic acid and a stearate (Paragraph 55).  
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Nakamura to comprise the recycled LLDPE and additional materials configuration as taught by Castellani because Castellani teaches that such a configuration provides a cable (Figs 1-6) comprising a coating layer that is advantageously used in the manufacturing of a coating layer of a cable, wherein the layer has mechanical properties, specifically, stress at break and elongation at break, being comparable to those of virgin polyethylene, while also having good hot pressure resistance, improved environment stress cracking resistance (Paragraph 20).  
	Nakamura also doesn’t necessarily disclose the EVA being recycled (claim 2), nor the virgin polyethylene homopolymer or copolymer is selected from linear low density polyethylene and high density polyethylene (claim 7), nor the coating material further comprises a detackifier in an amount of from 1 to 25% by weight with respect to the total weight of polymeric materials present in the coating material (claim 9), nor the detackifier is in an amount of from 1 to 8% by weight with respect to the total weight of polymeric materials present in the coating material (claim 10), nor the skin layer having a thickness of 1-20% of the thickness of the coating layer (claim 16).
	With respect to claims 2 & 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of Nakamura to comprise a coating layer composition to be made of a recycled LDPE, EVA,  and the virgin PE being HDPE, as opposed to virgin LDPE and EVA, since such materials are well known and commonly utilized as coating materials in cables and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 9, 10, and 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of Nakamura to comprise the coating material further comprises a detackifier in an amount of from 1 to 8% by weight with respect to the total weight of polymeric materials present in the coating material and the skin layer having a thickness of 1-20% of the thickness of the coating layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose cable comprising coating layers made of recycled materials.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2348.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 14, 2022